Black, J.
The appellants, Isaac Winslow and Anna Winslow, were prosecuted under section 1994, R. S. 1881, which provides that “ Whoever keeps a house of ill-fame, resorted to for the purpose of prostitution or lewdness, * * * shall be fined,” etc.
We are required only to determine whether or not the verdict against the appellants was contrary to the evidence.
*307If there was some evidence tending to prove every material fact alleged in the indictment, this court can not assume to weigh the evidence, and thereupon to interfere with the result reached in the trial court. Van Dolsen v. State, 1 Ind. App. 108; Baker v. State, 2 Ind. App. 517; Squires v. State, 3 Ind. App. 114; Campbell v. State, 3 Ind. App. 206.
The appellants did not introduce or offer any evidence. The evidence introduced by the State established beyond interference by this court every material allegation of the indictment, if it can be held that there was any evidence tending to prove that the house of ill-fame kept by the appellants was resorted to for the purpose of prostitution or lewdness. Proof that a house was resorted to for the purpose of such a secret vice will often, if not ordinarily, of necessity be by circumstantial evidence. Whatever inferences men of average intelligence might reasonably draw from facts, the jury may draw from circumstances proved to their satisfaction. It was shown by many witnesses and without any contradiction that it was and for a long time had been a house of ill-fame.
One witness who lived near the house in question testified that he had seen people walking from the street to the door of the house and from the door to the street, most at night time.
Another witness who also lived near the house,who testified that it was a disreputable place and much talked about among the neighbors and a great eye-sore to them, also testified that she had seen people going in and out of the house; that she could not state the names of the men; that there were some women. She gave the names of three women whom she said she had seen go there, and she testified that she was acquainted with the general reputation of these three women ; that the reputation of two of them, named, was not good and the other was suspicious.
Another witness, whose recollection as to the time was not *308definite, testified that she had seen persons going into the house about seven or eight o’clock in the evening, she could not say how frequently.
Filed Oct. 25, 1892.
The jury having inferred that this resorting to the house was for the purpose of prostitution or lewdness, and the court having refused to grant a new trial, we can not disturb the result reached.
The judgment is affirmed.
Crump acker, J., did not take part in the decision of this case.